Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20   PageID.152   Page 1 of 14




                        Exhibit 5
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20    PageID.153   Page 2 of 14



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                        EASTERN DIVISION – RIVERSIDE
18
      FAOUR ABDALLAH FRAIHAT, et al.,              Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                            DECLARATION OF
                                                 DR. CARLOS FRANCO-PAREDES
21
      U.S. IMMIGRATION AND CUSTOMS
22    ENFORCEMENT, et al.,                         Date: March 24, 2020

23                        Defendants.
24

25

26

27

28
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20   PageID.154   Page 3 of 14



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20      PageID.155     Page 4 of 14



 1         Declaration of Dr. Carlos Franco-Paredes
 2         The Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2), is a
 3 newly emerging zoonotic agent initially identified in December 2019 that, as of
 4 today, has spread to more than 150 countries causing 297,000 confirmed cases and
 5 12,755 deathsa. This viral pathogen causes the Coronavirus Disease 2019 (COVID-
 6 19). Infection with COVID-19 is associated with significant morbidity and
 7 mortality especially in patients above 55 years of age and those with chronic
 8 medical conditionsb,c,d.
 9         Immigration detention centers in the U.S. are tinderboxes for the
10 transmission of highly transmissible infectious pathogens including the SARS-
11 CoV-2, which causes COVID-19. Given the large population density of
12 immigration detention centers and the ease of transmission of this viral pathogen,
13 the attack rate inside these centers will take exponential proportions, consuming
14 significant medical and financial resources.
15         As an infectious disease clinician with a public health degree in the
16 dynamics of infectious disease epidemics and pandemics and twenty years of
17 clinical experience, I am concerned about the treatment of immigrants inside
18 detention centers which could make the current COVID-19 epidemic worse in the
19 U.S. by having a high case fatality rate among detainees and potentially spreading
20 the outbreak into the larger community. A copy of my CV is presented in Exhibit
21 A.
22         I have experience providing care to individuals in a civil detention center
23 and have performed approximately two medical forensic examinations and fifteen
24 medical second opinion evaluations for patients in the custody of the Department
25 of Homeland Security (DHS). Based on my conversations with patients, my own
26 observations, and information that exists regarding the resources available within
27 immigration detention facilities as detailed by the ICE Health Services Corps, it is
28 my professional opinion that the medical care available in DHS custody cannot

                                              1
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20                            PageID.156   Page 5 of 14



 1 properly accommodate the needs of patients should there be an outbreak of
 2 COVID-19 in an immigration detention facility. The physical and emotional
 3 trauma that detainees and asylum seekers experience can weaken their immune
 4 systems, resulting in increased risk of severe manifestations of infections. For
 5 example cases of influenza virus infections causing pneumonia and respiratory
 6 failure, - albeit influenza infection is not as communicable and not transmitted
 7 during asymptomatic infection as it is the case with SARS-CoV-2 -, has caused
 8 human deaths inside immigration detention centers e.
 9
         • For people in the highest risk populations, the fatality rate of COVID-19
10
             infection is about 15 percent.
11
12           According to the CDC, groups deemed to be at high risk of developing
13 severe disease and dying from COVID-19 include those above 55 years of age and
14 those with underlying medical conditions (regardless of their age) (See Table 1).
15 These cases are also amplifiers or hyper-spreaders of the infection since they tend
16 to have high viral concentrations in their respiratory secretions.
17           The clinical experience in China, South Korea, Italy and Spain has shown
18 that 80% of confirmed cases tend to occur in persons 30-69 years of age regardless
19 of whether they had underlying medical conditions. Of these, 20% develop severe
20 clinical manifestations or become critically ill. Among those with severe clinical
21 manifestations, regardless of their age or underlying medical conditions, the virus
22 progresses into respiratory failure, septic shock, and multiorgan dysfunction
23 requiring intensive care support including the use of mechanical ventilator support.
24 The overall case fatality rate is 10-14% of those who develop severe disease. In
25 China, 80% of deaths occurred among adults > 60 yearsc.
26   Table 1. Risk factors for developing severe disease and death outside the U.S.

27    Age groups at high risk of                               50-59 years (1% CFR)*
28    developing severe disease and dying                      60-69 years (3.6% CFR)
      without underlying medical                               70-79 years (8% CFR)
                                                           2
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20                         PageID.157         Page 6 of 14



 1    conditions
 2
      Groups with underlying medical                            -Cardiovascular Disease (congestive
 3    conditions at high risk of dying                          heart failure, history of myocardial
      regardless of their age                                   infarction, history of cardiac surgery)
 4
 5                                                              -Systemic Arterial Hypertension (high
                                                                blood pressure)
 6
 7                                                              -Chronic Respiratory Disease (asthma,
                                                                chronic obstructive pulmonary disease
 8
                                                                including chronic bronchitis or
 9                                                              emphysema, or other pulmonary
                                                                diseases)
10
11                                                              -Diabetes Mellitus
12
                                                                -Cancer
13
14                                                              -Chronic Liver Disease

15                                                              -Chronic Kidney Disease
16
                                                                -Autoimmune Diseases (psoriasis,
17                                                              rheumatoid arthritis, systemic lupus
18                                                              erythematosus)

19                                                              -Severe Psychiatric Illness **
20
                                                                -History of Transplantation
21
22                                                              -HIV/AIDS

23                                                              -Pregnancy***
24   *CFR= Case Fatality Rate. This is an indicator of lethality used during outbreaks to identify the number of
     individuals who succumb out of those infected.
25   ** In South Korea, 20% of deaths occurred in what they defined as Psychiatric Illness (J Korean Med Sci 2020;
     35(10): e112).
26   *** Extrapolation from previous influenza pandemics including the 2009 pandemic that increased pregnancy-related
     mortality 4-fold particularly during second and third trimesters. The reason is due to immune mediated changes
27   during pregnancy and lung function compromise due to gravid uterus (Omer S. N Engl J Med 2017;376(13): 1256-
     1267.
28

                                                            3
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20               PageID.158      Page 7 of 14



 1          There is a growing number of confirmed cases in the U.S., increasing
 2 number of hospitalizations and admissions to intensive care units, and many
 3 deaths. In this wave of the pandemic or in subsequent ones, it is likely the number
 4 of infected individuals will continue to augment. In the closed settings of
 5 immigration detention centers, where there is overcrowding and confinement of a
 6 large number of persons, networks of transmission become highly conducive to
 7 spread rapidly.
 8       As of March 16, 2020c, cases of COVID-19 in the U.S. reported by the CDC
 9 shows that 31% of COVID-19 cases, 45% of hospitalizations, and 80% of deaths
10 occurred among adults > 65 years of age. Case-fatality in persons aged > 85 ranged
11 from 10-27%, followed by 3-11% among persons aged 65-84 years, 1% among
12 persons aged 55-64 and <1% among persons 20-54 years of age.
13       Reports by the Chinese CDC demonstrate that the case fatality rate is highest among critical
                                                      f
14 cases in the high-risk categories with COVID at 49% . Case fatality was higher for patients with
15 comorbidities: 10.5% for those with cardiovascular disease, 7% for diabetes, and 6% each for
16 chronic respiratory disease, hypertension, and cancer. Case fatality for patients who developed
                                                                           b
17 respiratory failure, septic shock, or multiple organ dysfunction was 49% .
18
            • For people with these risk factors, COVID-19 can severely damage
19
                lung tissue, which requires an extensive period of rehabilitation, and
20
                in some cases, can cause permanent loss of respiratory capacity.
21
22          There is preliminary evidence that persons with COVID-19 who are
23 recovering from severe disease and who have developed extensive pulmonary
24 disease including Acute Respiratory Distress Syndrome (ARDS)g may have long-
25 term sequelae similar to other infectious pathogens evolving in a similar pattern.
26 Long term sequelae of those with sepsis, ARDS and respiratory failure identified in
27 the literature include long-term cognitive impairment, psychological morbidities,
28 neuromuscular weakness, pulmonary dysfunction, and ongoing healthcare

                                                     4
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20       PageID.159    Page 8 of 14



 1 utilization with reduced quality of lifeh and need for rehabilitation servicesi.
 2
           • COVID-19 may also target the heart muscle, causing a medical
 3
              condition called myocarditis, or inflammation of the heart muscle.
 4
              Myocarditis can affect the heart muscle and electrical system,
 5
              reducing the heart’s ability to pump. This reduction can lead to
 6
              rapid or abnormal heart rhythms in the short term, and long-term
 7
              heart failure that limits exercise tolerance and the ability to work.
 8
 9         The full description of the pathogenesis of COVID-19 requires to be
10 completely elucidated. However, there is clinical evidence that in addition to the
11 severe lung injury associated to this viral infection, some persons may also develop
12 myocardial involvement that appears to be the result of either direct viral infection
13 or caused by the immune response to SARS-CoV-2. From the published case
14 reports, myocarditis caused by this viral pathogen is associated with congestive
15 heart failure, cardiac arrhythmias and deathj. Similar to other viral myocarditis,
16 most patients may develop long-term myocardial damagek.
17
           • Emerging evidence also suggests that COVID-19 can trigger an over-
18
              response of the immune system, further damaging tissues in a
19
              cytokine release syndrome that can result in widespread damage to
20
              other organs, including permanent injury to the kidneys and
21
              neurologic injury. These complications can manifest at an alarming
22
              pace.
23
24         Among persons infected with SARS-CoV-2 and developing COVID-19,
25 severe disease systemic inflammation is associated with adverse outcomes l.
26 However, there is evidence that the use of corticosteroids have not shown benefit
27 and they might be more likely to cause harm when administered to persons with
28 ARDS caused by COVID-19m. Similar to influenza infection, acute lung injury and

                                               5
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20      PageID.160   Page 9 of 14



 1 acute respiratory distress syndrome are most likely caused by the respiratory
 2 epithelial membrane dysfunction leading to acute respiratory distress syndrome l,n.
 3 Preliminary evidence from case reports and small cases series from China and
 4 South Korea confirm that there is minimal inflammation and evidence of cell
 5 necrosis in the form of apoptosis of the respiratory epithelium o. The resultant
 6 tissue hypoxia is responsible and potential concomitant bacterial sepsis contribute
 7 to multiorgan dysfunction and death. If a patient with COVID-19 develops
 8 myocarditis, cardiogenic shock caused by fulminant myocarditis may also
 9 contribute to the overall occurrence of multiple organ failure k.
10
           • Patients can show the first symptoms of infection in as little as two
11
              days after exposure, and their condition can seriously deteriorate in
12
              five days or sooner.
13
14         There is evidence of substantial undocumented infection facilitating the
15 rapid dissemination of novel coronavirus SARS-CoV-2 which is responsible for
16 79% of documented cases of COVID-19 in Chinao. Once an individual is exposed
17 to this virus from either a symptomatic individual (21% of cases) or from
18 asymptomatic individuals (79% of cases), the shortest incubation period is 3 days
19 with a median incubation period of 5.1 (95% CI 4.5 to 5.8 days)p. Overall, 97.5%
20 of persons who develop symptoms do so within 11.5 days of the initial exposure p.
21 Most persons with COVID-19 who develop severe disease do so immediately after
22 admission or within 3-5 days from their initial presentationc,q and represent 53% of
23 those requiring intensive care unit admissions and advanced supportive carec. At
24 my current institution, the two confirmed deaths occurred within 48 hours of
25 admission to the hospital.
26
           • Most people in higher risk categories who develop serious disease
27
              will need advanced support. This level of supportive care requires
28
              highly specialized equipment that is in limited supply, and an entire
                                              6
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20        PageID.161    Page 10 of 14



 1               team of care providers, including 1:1 or 1:2 nurse to patient ratios,
 2               respiratory therapists, and intensive care physicians. This level of
 3               support can quickly exceed local health care resources.
 4
            There is sufficient evidence that the SARS-CoV-2 pandemic has an
 5
      overwhelming impact in healthcare utilization in all settings (China, South Korea,
 6
      Italy, France, Germany, and others). In the U.S.c, current evidence demonstrates
 7
      that COVID-19 can result in severe disease, including hospitalization (31%) and
 8
      admission to an intensive care unit (53% of ICU admissions). To respond to this
 9
      overwhelming demand in ICU admissions, there is a need for a multidisciplinary
10
      approach that is time consuming and requires highly trained personnel including
11
      pulmonary and critical care physicians, nurses, respiratory therapists,
12
      phlebotomists, social workers, and case managers. The care of this group of
13
      patients also requires subspecialists including nephrologists, infectious disease
14
      physicians, hematologists, hospitalists, and others. Patients on mechanical
15
      ventilation or requiring extracorporeal membrane oxygenation require additional
16
      staff including perfusionists and 1:1 dedicated nursing care. Currently, medical
17
      centers in many urban and rural settings in the U.S. are functioning at full capacity.
18
      Therefore, preventing the occurrence of an outbreak within a detention facility
19
      would reduce the risk of overwhelming local healthcare systems. Indeed, a
20
      potential outbreak occurring within an immigration detention center, the number of
21
      detainees who will require transfer outside the facility for specialized care may
22
      exceed the capacity of local hospitals. This is particularly important in rural and
23
      semirural settings where many immigration detention centers are located, and
24
      where they may have contact with a limited number of surrounding medical
25
      centers.
26
27 Conclusions:
28
            There is a need to proactively consider alternative strategies to dilute the
                                                7
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20       PageID.162    Page 11 of 14



 1 potential community-based impact of an outbreak inside immigration detention
 2 centers. Therefore, it is my professional view that releasing detainees/asylum
 3 seekers on humanitarian parole from these centers constitutes a high-yield public
 4 health intervention that may significantly lessen the impact of this outbreak not
 5 only within detention centers but among the communities surrounding these
 6 centers. In particular, targeting the release of persons in the age groups at risk of
 7 severe disease and death; and persons with underlying medical conditions, may
 8 lessen the human and financial costs that this outbreak may eventually impose on
 9 ICE detention facilities nationwide. Responding to an outbreak requires significant
10 improvements in staffing, upgrading medical equipment, substantial supplies
11 including antibiotics, intravenous infusions, cardiac and respiratory monitors,
12 devices for oxygen supply, and personal protection supplies among persons at high
13 risk of severe COVID-19 disease.
14
15          A large outbreak of COVID-19 in an immigration detention facility would
16 put a tremendous strain on the medical system to the detriment of patients in the
17 communities surrounding these centers. It is reasonable to anticipate that there will
18 be the loss of additional lives that could have otherwise been saved.
19
20 I declare under penalty of perjury that the statements above are true and correct to
21 the best of my knowledge.
22
23 Date: March 21, 2020
24
25
26
27
28 Carlos Franco-Paredes, MD, MPH, DTMH (Gorgas)
   Associate Professor of Medicine

                                               8
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20   PageID.163   Page 12 of 14



 1 Division of Infectious Diseases
   Department of Medicine
 2 Program Director Infectious Disease Fellowship
 3 Training Program, University of Colorado
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            9
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20                         PageID.164        Page 13 of 14



 1 References
 2       a. Johns Hopkins University. Coronavirus Resource Center Available at:
            https://coronavirus.jhu.edu/map.html. Accessed: March 21, 2020.
 3       b. CDC-Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus Disease
            (COVID-19) Available at: https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-
 4          management-patients html). Accessed: March 21, 2020.
         c. CDC COVID 19 Response Team. Severe outcomes among patients with coronavirus disease 2019
 5          (COVID-19) – United States, February 12-March 16, 2020. Available at:
            https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2 htm. Accessed: March 21, 2020.
 6       d. Rodriguez-Morales AJ, Cardona-Ospina JA, Gutiérrez-Ocampo E, Villamizar-Peña R, Holguin-Rivera Y,
            Escalera-Antezana JP, Alvarado-Arnez LE, Bonilla-Aldana DK, Franco-Paredes C, Henao-Martinez AF,
 7          Paniz-Mondolfi A, Lagos-Grisales GJ, Ramírez-Vallejo E, Suárez JA, Zambrano LI, Villamil-Gómez WE,
 8          Balbin-Ramon GJ, Rabaan AA, Harapan H, Dhama K, Nishiura H, Kataoka H, Ahmad T, Sah R; Latin
            American Network of Coronavirus Disease 2019-COVID-19 Research (LANCOVID-19). Electronic
 9          address: https://www.lancovid.org. Clinical, laboratory and imaging features of COVID-19: A systematic
            review and meta-analysis.Travel Med Infect Dis. 2020 Mar 13:101623. doi: 10.1016/j.tmaid.2020.101623.
10          [Epub ahead of print].
         e. Foppian Palacios C, Opensahw JJ, Travassos MA. Influenza in U.S. detention centers- the desperate need
11          for immunization. N Engl J Med 2020; 382(9): 789-792.
         f. Novel Coronavirus Pneumonia Emergency Response Epidemiology Teamexternal iconexternal icon. [The
12          Epidemiological Characteristics of an Outbreak of 2019 Novel Coronavirus Diseases (COVID-19) in
            China]. Zhonghua Liu Xing Bing Xue Za Zhi. 2020;41(2):145–151. DOI:10.3760/cma.j.issn.0254-
13          6450.2020.02.003.
         g. Mart M, Ware LB. The long-lasting effects of the acute respiratory distress syndrome. Expert Rev Respir
14          Dis 2020; https://doi.org/10.1080/17476348.2020.1743182.
         h. Wu C, Chen X, Cai Y, Xia J, Zhou X, Xu S, Huang H, Zhang L, Zhou X, Du C, Zhang Y, Song J, Wang S,
15          Chao Y, Yang Z, Xu J, Zhou X, Chen D, Xiong W, Xu L, Zhou F, Jiang J, Bai C, Zheng J, Song Y. Risk
            Factors Associated With Acute Respiratory Distress Syndrome and Death in Patients With Coronavirus
16          Disease 2019 Pneumonia in Wuhan, China. JAMA Intern Med. 2020 Mar 13. doi:
            10.1001/jamainternmed.2020.0994. [Epub ahead of print].
17       i. Koh GC, Hoenig H. How should the rehabilitation community prepare for 2019-nCOV? Arch Phys Med
            Rehabil 2020 Mar 16. Pii: S0003-9993(20)30153-2. Doi: 10.1016/j.apmr.2020.03.003. (Epub ahead of
18
            print].
19       j. Chen C, Zhou Y, Wen WD. SARS-CoV-2: a potential novel etiology of fulminant myocarditis. Herz 2020;
            March 5. https://doiorg/10.1007/s00059-020-04909-z.
20       k. Hu H, Ma F, Wei X, Fang Y. Coronavirus fulminant myocarditis saved with glucocorticoid and human
            immunoglobulin. Eur Heat J 2020; Mar 16. [Epub ahead of print].
21       l. Li R, Pei S, Chen B, Song , Zhang T, Shaman J. Substantial undocumented infection facilitates the rapid
            dissemination of novel coronavirus (SARS-CoV2). Science 10.1126/scienceabb3221 (2020).
22       m. Russell CD, Millar JE, Baillie JK. Clinical evidence does not support corticosteroid treatment for 2019-
            nCoV lung injury. Lancet Infect Dis 2020; 395: 474-475.
23       n. Hoffmann M, Kleine-Weber H, Schroeder S, Krüger N, Herrler T, Erichsen S, Schiergens TS, Herrler
            G, Wu NH, Nitsche A, Müller MA, Drosten C, Pöhlmann S SARS-CoV-2 Cell Entry Depends on ACE2
24          and TMPRSS2 and Is Blocked by a Clinically Proven Protease Inhibitor. Cell. 2020 Mar 4. pii: S0092-
            8674(20)30229-4. doi: 10.1016/j.cell.2020.02.052. [Epub ahead of print]
25       o. Tian S, Hu W, Niu L, Liu H, Su H, Xiao SY. Pulmonary pathology of early phase 2019 novel coronavirus
            (COVID-19) pneumonia in patients with lung cancer. J Thorac Oncol 2020;
26          https://doi.org/10.1016;j.tho.2020.02.010.
         p. Lauer SA, Grantz KH, Bi Q, Jones FK, Zheng Q, Meredith HR, Azman AS, Reich NG, Lessler J.The
27          incubation period of coronavirus disease 2019 (COVID-19) from publicly reported confirmed cases:
            estimation and application. Ann Intern Med 2020; March 10, doi: https://doi/org/107326/M20-0504.
28       q. Korean Society of Infectious Diseases; Korean Society of Pediatric Infectious Diseases; Korean Society of
            Epidemiology; Korean Society for Antimicrobial Therapy; Korean Society for Healthcare-associated

                                                           10
     Case 2:20-cv-10949-LVP-MJH ECF No. 1-6 filed 04/17/20                        PageID.165         Page 14 of 14


            Infection Control and Prevention; Korea Centers for Disease Control and Prevention. Report on the
 1
            Epidemiological Features of Coronavirus Disease 2019 (COVID-19) Outbreak in the Republic of
 2          Korea from January 19 to March 2, 2020. J Korean Med Sci. 2020 Mar 16;35(10):e112. doi:
            10.3346/jkms.2020.35.e112.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          11
